t c memo united_states tax_court earnest mack petitioner v commissioner of internal revenue respondent docket no 18133-16l filed date earnest mack pro_se david a indek and nancy m gilmore for respondent memorandum opinion lauber judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6320 and sec_6330 of the determination by the internal_revenue_service irs or respondent to uphold the filing of a notice of federal_tax_lien nftl for respondent has moved for summary_judgment under rule contending that there are no disputed issues of material fact and that his determination to sustain the proposed collection action was proper as a matter of law we agree and accordingly will grant the motion background the following facts are based on the parties’ pleadings and respondent’s motion including the attached affidavit and exhibits petitioner resided in mary- land when he filed his petition petitioner was an information_technology consultant during do- ing business through a sole_proprietorship called axiom theory group in he filed delinquent federal_income_tax returns for those years reporting on each return a balance due respondent assessed the tax as reported plus additions to tax under sec_6651 and and sec_6654 in an effort to collect these unpaid liabilities the irs filed on date an nftl reflecting aggregate liabilities of dollar_figure petitioner timely re- quested a cdp hearing indicating that he desired an installment_agreement ia could not pay the balance due wanted the irs to withdraw the nftl and did not 1all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar believe he should be responsible for the additions to tax his request was assigned to a settlement officer so in irs appeals upon receiving petitioner’s case the so reviewed the administrative file and confirmed that his tax_liabilities for had been properly assessed and that all other requirements of applicable law and administrative procedure had been met on date the so sent petitioner a letter scheduling a hearing for date and requesting that he provide form 433-a collection infor- mation statement for wage earners and self-employed individuals and a written_statement to support his request for nftl withdrawal after several reschedulings the so held an initial telephone conference with petitioner on date petitioner thereafter submitted form 433-a and form_656 offer_in_compromise oic in which he offered to settle his liabilities for dollar_figure representing that his monthly income was only dollar_figure he asked that the irs waive the dollar_figure processing fee and the down- payment ordinarily required for oics he also requested that the irs consider his oic under its effective tax_administration guidelines representing that he had a serious medical_condition the so forwarded petitioner’s offer to an oic specialist in oklahoma city using third-party reporting information the oic specialist determined that peti- tioner had understated his income on the form 433-a and did not qualify to have the processing fee and downpayment waived the oic specialist accordingly asked that petitioner submit an amended oic accurately reflecting his income and that he pay the applicable processing fee and downpayment while petitioner was preparing his amended oic the irs issued him no- tices of deficiency for he did not contest the notices for and and the irs subsequently assessed additional liabilities for those years he timely contested the notice_of_deficiency for see mack v commissioner t c dkt no the oic specialist noted that filing and informed peti- tioner that if he wished he could have his additional liability folded into his oic by dropping the tax_court case petitioner thereafter conceded the irs’ determinations for and we entered a decision in that case on date in date petitioner submitted an amended oic this oic covered tax_year sec_2012 and sec_2013 as well as proposed a total_payment of dollar_figure and changed the basis for the compromise from effective tax administra- tion to doubt as to collectibility he also submitted updated financial information the oic specialist evaluated petitioner’s assets concluding that he had dollar_figure of realizable equity after making applicable reductions most of this eq- uity was attributable to a td ameritrade account with a balance of dollar_figure comparing petitioner’s monthly income with his monthly expenses the oic specialist determined that his net_income was dollar_figure per month in performing that calculation the oic specialist generally used irs national and local standards to determine petitioner’s allowable expenses the oic specialist suggested that pe- titioner increase his offer to at least dollar_figure dollar_figure dollar_figure representing the amount he could pay over a 12-month_period he rejected this option and the oic specialist sent the case back to the so for further consideration after his case was returned to appeals petitioner contended that his monthly expenses exceeded the amounts the oic specialist had allowed the oic specialist had overvalued his retirement account by dollar_figure he was en- titled to additional expenses of dollar_figure per month for dependent care and he was entitled to a face-to-face cdp hearing the so rejected each contention deter- mining that petitioner was not entitled to expenses for housing utilities food or clothing in excess of the applicable local standards the oic specialist had 2reasonable collection potential rcp is generally calculated by multiply- ing a taxpayer’s monthly income available to pay taxes by the number of months remaining in the statutory period for collection and adding realizable equity in as- sets see 136_tc_475 aff’d 502_fedappx_1 d c cir the oic unit apparently agreed to a shorter 12-month_period because of petitioner’s medical_condition correctly valued petitioner’s td ameritrade account at dollar_figure the figure shown on the account statement petitioner had supplied the oic specialist had already factored in the additional dependent care expenses petitioner claimed and petitioner was not entitled to a face-to-face hearing the so informed petition- er of her conclusions by letter and proposed a telephone conference during the telephone conference the so explained why she had rejected pe- titioner’s amended oic and suggested that he enter into an ia petitioner declined to do so the so invited him to submit amended returns and a statement support- ing his request for abatement of the additions to tax but he submitted none of these documents in response to petitioner’s request for nftl withdrawal the so reviewed the circumstances under which the nftl could be withdrawn and deter- mined that none applied on date the so closed the case and issued a notice_of_determination sustaining the nftl filing petitioner timely petitioned this court for review on date re- spondent filed a motion for summary_judgment petitioner did not respond to the motion discussion a summary_judgment the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 under rule b we may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary judg- ment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party ibid however the nonmoving party may not rest upon the mere allegations or denials in his pleadings but instead must set forth specific facts showing that there is a genuine dispute for trial rule d see sundstrand corp t c pincite because petitioner did not respond to the motion for summary_judgment the court could enter a decision against him for that reason alone see rule d we will nevertheless consider the motion on its merits we conclude that there are no material facts in dispute and that this case may be adjudicated summarily b standard of review neither sec_6320 nor sec_6330 prescribes the standard of re- view that this court should apply in reviewing an irs administrative determina- tion in a cdp case but our case law tells us what standard to adopt where the validity of a taxpayer’s underlying tax_liability is properly at issue we review the irs’ determination de novo 114_tc_176 where the taxpayer’s underlying liability is not properly at issue we re- view the irs’ decision for abuse_of_discretion only ibid a taxpayer may dispute his underlying tax_liability in a cdp case if he did not receive a notice_of_deficiency or otherwise had no prior opportunity to contest the liability see sec_6330 the liabilities for which the irs filed the nftl were petitioner’s self-reported liabilities for he was entitled to contest those liabilities at his cdp hearing if he wished see ibid 122_tc_1 the so informed petitioner that he could contest the liabilities shown on the nftl by filing amended returns for and by submitting a request justi- 3petitioner did have a prior opportunity to challenge the additional liability for in his previous deficiency case at dkt no see eg kyereme v commissioner tcmemo_2012_174 in any event those additional lia- bilities are not covered by the nftl and thus are not the subject of any collection action in this case fying abatement of the additions to tax because petitioner submitted none of these documents he did not properly challenge his underlying tax_liabilities see lunnon v commissioner tcmemo_2015_156 110_tcm_182 aff’d 652_fedappx_623 10th cir sec_301_6320-1 q a-f3 proced admin regs since petitioner’s underlying liabilities for are thus not before us we will review the so’s determination for abuse_of_discretion only see eg 135_tc_344 abuse of dis- cretion exists when a determination is arbitrary capricious or without a sound basis in fact or law 125_tc_301 aff’d 469_f3d_27 1st cir c analysis in deciding whether the so abused her discretion we consider whether she properly verified that the requirements of any applicable law or administrative procedure had been met considered any relevant issues petitioner raised and considered whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of petitioner that any collection action be no more intrusive than necessary see sec_6330 petitioner first challenges the so’s rejection of his oic under sec_7122 and the regulations thereunder the irs may compromise an outstanding tax_liability on three grounds doubt as to liability doubt as to collectibility or the promotion of effective tax_administration see sec_301_7122-1 proced admin regs the irs may execute a compromise based on doubt as to collectibility--the ground petitioner advanced in his amended oic--where the taxpayer’s assets and income make it unlikely that the irs will be able to collect the entire balance id subpara the irs will generally reject an offer where the taxpayer’s reasonable collection potential rcp exceeds the amount he proposes to pay revproc_2003_71 sec_4 2003_2_cb_517 see 136_tc_475 aff’d 502_fedappx_1 d c cir in reviewing the so’s determination we do not make an independent evalu- ation of what would be an acceptable collection alternative 140_tc_173 murphy t c pincite lipson v com- missioner tcmemo_2012_252 104_tcm_262 rather our re- view is limited to determining whether the so abused her discretion--that is whether her decision to reject petitioner’s offer was arbitrary capricious or with- out sound basis in fact or law thompson t c pincite murphy t c pincite the so determined petitioner’s rcp by subtracting his monthly expenses from his monthly income pursuant to congress’ directive the irs has published national and local allowances to ensure that taxpayers entering into collection alternatives have adequate means to provide for basic living_expenses sec_7122 and a this court has upheld the irs’ use of such standards to determine basic living_expenses when evaluating proposed collection alternatives see 124_tc_165 aff’d 454_f3d_782 8th cir allowable expenses are those that are necessary to provide for a tax- payer’s health and welfare and or production_of_income see internal reve- nue manual irm pt date as directed by the irm the so allowed petitioner the lesser_of the applic- able local standards or the amounts that he actually paid monthly for expenses see irm pt date date deviations are permitted only upon a showing that the standard amounts are inadequate to pro- vide for a specific taxpayer’s basic living_expenses see id pt date the taxpayer bears the burden of providing sufficient information to jus- tify a deviation from local standards see thomas v commissioner tcmemo_2015_182 110_tcm_282 although petitioner disputes the so’s reliance on these standards he submitted no evidence that these amounts were inadequate to provide for his basic living_expenses we accordingly hold that the so did not abuse her discretion in determining petitioner’s rcp as she did see lunnon t c m cch pincite sec_301_6320-1 q a-f3 proced admin regs petitioner also contends that the so improperly denied his request for a face-to-face hearing the regulations provide that a cdp hearing may but is not required to consist of a face-to-face meeting sec_301_6320-1 q a-d6 d q a-d6 proced admin regs we have repeatedly held that the irs is not required to afford a taxpayer a face-to-face hearing and that a hearing conducted by telephone correspondence or document review will suffice see eg 115_tc_329 williamson v commissioner tcmemo_2009_188 98_tcm_110 stockton v commissioner tcmemo_2009_186 98_tcm_103 finding that the so did not abuse her discretion in any respect we will grant respondent’s motion for summary_judgment and sustain the proposed collec- 4petitioner asserts that the oic specialist improperly persuaded him to con- cede hi sec_2011 tax_court case the record reflects that the oic specialist properly advised petitioner of an available option it was petitioner’s decision to pursue that option in any event the nftl that is the subject of this case covered only peti- tioner’s self-assessed liabilities for not the additional_amounts shown on the subsequently issued notices of deficiency tion action we note that petitioner is free to submit to the irs for its consideration and possible acceptance an ia or a new oic to compromise his outstanding liabilities to reflect the foregoing an appropriate order and decision will be entered
